Citation Nr: 0315490	
Decision Date: 07/10/03    Archive Date: 07/17/03	

DOCKET NO.  99-06 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for lymphedema of the 
right upper extremity.

2.  Entitlement to service connection for chronic 
degeneration of the cervical, thoracic, and lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1965 to October 
1967.

This case was previously before the Board of Veterans' 
Appeals (Board) in September 2000, at which time it was 
remanded to the RO for further development.  However, in 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) Pub. 
L. No. 106-475, 114 Stat. 2096 (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), became effective during the pendency of 
the appeal.  VA has also issued final regulations to 
implement the statutory changes and these are codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The VCAA and its implementing regulations require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA also has a duty to assist claimants in 
the development of their claims.  United States Court of 
Appeals for Veterans' Claims (Court) has strictly interpreted 
the requirements to provide the required notice and the duty 
to assist in the development of a claim.  The RO has not 
apprised the veteran of the provisions of the VCAA.

A review of the record discloses the presence of 
communications from various health care professionals, 
including chiropractors.  In October 1976, Dr. Jonas A. 
Raguckas stated he first saw the veteran in 1975 for an acute 
exacerbation of a chronic spinal condition which had 
reportedly been acquired while in Vietnam in 1967.  The 
chiropractor stated that in his opinion, the veteran 
sustained a permanent partial spinal impairment rated as 5 
percent of the body as a whole due to extreme structural 
weakness of the thoracic spine, traumatically induced when a 
bunker embarkment collapsed in service and trapped him 
against steel stakes.  

Additional medical evidence includes an undated communication 
received in April 1999 from Richard A. Chase, D.C., who 
stated the veteran first was seen by him in 1983 for a 
complaint of pain in the neck, upper back, and lower back.  
Past history provided by the veteran revealed numerous 
injuries starting in February 1967 when he injured his spine 
in Vietnam.  The veteran reportedly reinjured the same area 
of the spine in 1976 and again in 1988.  It was the 
chiropractor's opinion that injuries such as these occurred 
"over and over to the same areas due to soft tissue damage 
(ligaments and muscles)."  It was his opinion that it was 
"quite evident" that the injury to the spine in Vietnam was 
enough to cause weakness and malfunction to the normal 
coupling effect of the joints and the spine making the 
veteran more susceptible to further injury.

The veteran subsequently has been determined to have chronic 
degeneration of the cervical, thoracic, and lumbar spine.  In 
Charles v. Principi, 16 Vet. App. 370 (2002), it was 
determined that VA failed in its statutory duty to assist a 
veteran where there was competent evidence of a current 
disability and evidence indicating an association between the 
veteran's disability and his active service, but VA failed to 
obtain a medical opinion whether there was a nexus between 
the disability in question and his active service.  The Board 
notes that the veteran has not been accorded examinations 
pertaining to the claimed disabilities at issue.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159.  The veteran 
should be specifically told of the 
information or evidence he should submit, 
and of the information or evidence that 
VA will obtain with respect to his claims 
for service connection.  He should also 
be told of the period for response as set 
forth in 38 U.S.C.A. § 5103(b).

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any lymphedema 
involving the right upper extremity.  All 
indicated testing should be conducted and 
the claims folder must be made available 
to the examiner for review prior to the 
examination.  Based on the examination 
and study of the case, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that any 
currently diagnosed lymphedema is related 
to service.

3.  The veteran should also be afforded 
an examination by a physician with 
expertise in orthopedic disorders to 
determine the nature and etiology of 
disability involving the cervical, 
thoracic, and lumbar spine.  The claims 
file and a copy of this REMAND must be 
provided to the examiner for review.  The 
examiner must determine if the veteran 
currently has a chronic degenerative 
disorder involving the spine.  If so, 
then the examiner should determine 
whether it is as likely as not that the 
disability is etiologically related to 
the veteran's active service or is 
traceable to service in anyway.  The 
complete rationale must be given for any 
opinion expressed.

4.  Thereafter, the RO should review the 
claims file to ensure that the above-
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
REMAND, and, if they are not, the RO must 
implement corrective procedures.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences of failing to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 
3.655 (2002).

6.  Then, the RO should readjudicate the 
claims.  If any benefit sought is denied, 
a supplemental statement of the case 
should be issued.  This should contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to obtain additional 
development and to comply with governing adjudicative 
procedures.  The Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




